Holmes, J.,
dissenting. I must dissent in that it is my view that the appellant taxpayer has reasonably advised the Board of Tax Appeals of the claimed errors of the Tax Commissioner in substantial compliance with R. C. 5717.02. The specificity of the material set forth in the taxpayer’s letter was not that of a trained legal counsel; however, such information set forth the specific sale transactions which were disallowed as being tax exempt, and assessed, by the commissioner due to the improper original filing of the certificates, or later submission of the letters of usage. The wording “they have, in the most part, been completed as requested” is concededly not artfully drawn; however, to hold that such wording would not reasonably apprise the Board of Tax Appeals that the taxpayer was claiming substantial compliance with necessary forms or other materials for exemption, is being hypertech-nical, something that this court has stated previously — and even herein — it has no disposition to be.
W. Brown and C. Brown, JJ., concur in the foregoing dissenting opinion.